UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-173569 Technologies Scan Corp. (Exact name of registrant as specified in its charter) Nevada 99-0363559 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 331 Labelle, St-Jerome, Quebec, Canada, J7Z 5L2 (Address of principal executive offices) (Zip Code) (855) 492-5245 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes x No Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act . Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesxNo As of November 19, 2012, there were 164,150,000 shares of the issuer’s $.001 par value common stock issued and outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. TECHNOLOGIES SCAN CORP. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS SEPTEMBER 30, 2012 (UNAUDITED) AND MARCH 31, 2012 SEPTEMBER 30, MARCH 31, (UNAUDITED) ASSETS CURRENT ASSETS Cash $ $ Other receivable Other current asset - Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Advances payable Advances payable - shareholders Total current liabilities TOTAL LIABILITIES $ STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 200,000,000 shares authorized, 114,150,000 shares issued and outstanding as of September 30, 2012 and March 31, 2012, respectively. $ Additional paid in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income 40 1 Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 3 TECHNOLOGIES SCAN CORP. (A DEVELOPMENT STAGE COMPANY) CONDENSEDSTATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2 AND FOR THE CUMULATIVE PERIOD MARCH 31, 2009 (INCEPTION) THROUGH SEPTEMBER 30, 2012 (UNAUDITED) MARCH 31, 2009 FOR THE THREE FOR THE THREE FOR THE SIX FOR THE SIX (INCEPTION) MONTHS ENDED MONTHS ENDED MONTHS ENDED MONTHS ENDED THROUGH SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, SEPTEMBER 30, REVENUE $
